Action to recover damages for breach of a contract of employment entered into in New York City. Order directing the individual defendant to appear for examination before trial in Kings County affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. The granting of the motion did not involve an improvident exercise of discretion. (Drews v. Spencer, 274 App. Div. 802; Rockwell v. Leach & Co., 206 App. Div. 632.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.